DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuello et al. (US 20200154660 A1).
Regarding claim 1, Cuello discloses a hydroponic assembly (Figures 1-14) comprising:
a lighting structure including at least one lighting element movably coupled to a first support structure to adjust a position of the at least one lighting element of the lighting structure (Figure 1B, Paragraphs [0087]-[0088]; lighting boards 146 slidably supported on tracks 120, 130 and rails 112, 116); 
a planting structure including a plurality of plant units (Figures 1B, 3A, Paragraphs [0090]; growing boards 142 with growing trays 144) having an inner passage forming a root chamber and at least one inlet opening and at least one outlet opening for fluid flow through the root chamber and the plurality of plant units including at least one planting well opened to the root chamber (Figures 6-14; can see planting well openings in growing trays 144 leading into a root chamber where plants are located; Paragraphs [0099] and [0101]; nutrients supplied to growing trays 144 through tubing channels 176 [inlet] and discharged back to reservoir 170 through discharge hose 178 [outlet]) ; 
at least one feeder line connectable to an irrigation source and the plurality of plant units to provide fluid flow to the root chambers through the inlet openings of the plurality of plant units (Paragraphs [0099] and [0101]; reservoir 170 and pump 174 supplies nutrients to growing trays 144 through tubing channels 176); 
wherein the at least one lighting element movably coupled to the first support structure is movable to adjust a distance between the at least one lighting element and the planting structure (Figure 1B, Paragraphs [0087]-[0088] and [0091]; lighting boards 146 slidably supported on tracks 120, 130 and rails 112, 116 wherein lighting space may be determined based on plant being grown).
Regarding claim 2, Cuello discloses wherein the assembly includes a plurality of wheels coupled to the planting structure to adjust a location of the planting structure (Paragraphs [0095] and [0097]; sliding mechanism 160 may be wheels).
Regarding claim 3, Cuello discloses wherein the plurality of wheels are movable along a track to adjust the location of the planting structure for use (Figures 1A-B, Paragraph [0088]; growing boards 142 slidably mounted to tracks to adjust location).
Regarding claim 20, Cuello discloses wherein the first support structure comprises of at least one carriage coupled to a rail affixed to an enclosure at a height (Figure 8, 9, and 11, Paragraph [0095]; sliding mechanism 160 affixed to tracks 120, 130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US 20200154660 A1) in view of Roeser (US 20140165468 A1) and Moffitt (US 20190082617 A1).
Regarding claim 4, Cuello does not disclose teaches the wheel assembly comprising a drive mechanism operable through an input device to rotate at least one of the plurality of wheels to move the wheels along the track to adjust the location of the planting structure.
Roeser further teaches the wheel assembly comprising a drive mechanism to rotate at least one of the plurality of wheels to move the wheels along the track to adjust the location of the planting structure (Figures 6-8, Paragraph [0055]; an automated transport mechanism could be utilized to move panels).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the drive mechanism of Roeser in order to more easily and efficiently move the growing and lighting boards by automating the movement.
Moffitt teaches a hydroponic plant system wherein an input device is utilized to send information and instruction to the plant system to activate certain components (Paragraphs [0049]-[0051]; control unit 1060 with controllers, Paragraphs [0074]-[0076]; computer system 1400 that receive input from a remote external device).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the input device taught by Moffitt in order to provide the ability to remotely control the movement of the planting structures increasing convenience to the user.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US 20200154660 A1) in view of Roeser (US 20140165468 A1) and Akagi (US 4965962 A).
Regarding claim 5, Cuello does not disclose wherein the at least one feeder line is formed of flexible tubing including a plurality of openings through an outer wall of the flexible tubing and the flexible tubing is coupled to each of the plurality of plant units of the planting structure in series.
Roeser further teaches wherein the at least one feeder line including a plurality of openings through an outer wall of the tubing and the tubing is coupled to each of the plurality of plant units of the planting structure in series (Figures 6-8, Paragraphs [0057]; water feed line 158 connects to water lines 158 discharges water through openings within supports 150 to provide water to panels 134a-d, panels and water lines are in series).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the feeder line including a plurality of openings along the tubing in order to properly supply water and nutrients to all plants across the length of the tubing.
Akagi teaches a hydroponic plant system wherein the feeder line is disposed at the top of the plant system and is formed of flexible tubing (Figures 8-9, Col. 7 lines 34-40; flexible hose 153, disposed along top of the angle panel 141 to supply water to angle panels).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Cuello with the flexible tubing feeder line taught by Akagi in order to more easily manipulate the feed line to be directed in position to properly supply water to the plant structures.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US 20200154660 A1) in view of Koumoudis (US 7788848 B1).
Regarding claim 6, Cuello does not teach wherein the plurality of plant units include a cradle structure including contoured supports sized to support the at least one feeder line along the top of the plurality of plant units.
Koumoudis teaches a hydroponic plant system wherein the plant units include a cradle structure including contoured supports sized to support the at least one feeder line along the top of the plurality of plant units (Figure 3, Col. 5 lines 43-51; integral irrigation slot 105 to support irrigation pipe 210).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Cuello with the irrigation slot taught by Koumoudis in order to provide sufficient support to the feed lines and to effectively hold the feed lines in place and allowing for water to flow consistently through them.
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US 20200154660 A1) in view of Klein et al. (US 20190269082 A1).
Regarding claim 7, Cuello discloses wherein the plurality of plant units form an enclosure for the root chamber and including the at least one planting well (Figures 6-14; can see planting well openings in growing trays 144 leading into a root chamber where plants are located).
Cuello does not disclose the plant units include at least one plant panel removably coupled to a body structure.
Klein teaches a hydroponic plant structure wherein the plant units include at least one plant panel removably coupled to a body structure (Figure 12, Paragraph [0040]; tower face 1203 completely removes from tower body 1207).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the removable front face taught by Klein in order to allow for easy cleaning of the front face and inside of the plant units and also allows for easy replacement of new front face panels and plants.
Regarding claim 9, Cuello discloses wherein the plant units form an enclosure for the root chamber and the at least one plant panel includes the at least one planting well (Figures 6-14; can see planting well openings in growing trays 144 leading into a root chamber where plants are located).
Cuello does not disclose wherein the plant units include at least one plant panel removably connected to a body structure through a tongue and groove connection.
Klein teaches a hydroponic plant structure wherein the plant units include at least one plant panel removably connected to a body structure through a tongue and groove connection (Figure 12, Paragraph [0040]; tower face 1203 completely removes from tower body 1207, snap fasteners with cylindrical members 1201 and complimentary members 1205).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the removable front face taught by Klein in order to allow for easy cleaning of the front face and inside of the plant units and also allows for easy replacement of new front face panels and plants.
Regarding claim 10, the modified reference teaches the limitations of claim 9 and further Klein teaches wherein the body structure is a U-shaped body structure having an opened face and the at least one plant panel is removably coupled to opposed sides of the opened face of the U shaped body structure to form a rectangular shaped plant unit and root chamber (Figure 12, Paragraph [0040]; tower body 1207 is a U-shaped structure, tower face 1203 is removably coupled to the open face of tower body 1207 and attaches onto the opposed sides of the open face).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US 20200154660 A1) in view of Klein et al. (US 20190269082 A1) as applied to claim 7 above, and further in view of Klein et al. (US 20190269079 A1).
Regarding claim 8, Cuello as modified above does not teach wherein the at least one plant panel includes water flow features along a back side of the at least one plant panel.
Klein teaches a hydroponic plant structure wherein the tower cavity includes water flow features along the back wall of the tower (Figures 7-8, Paragraph [0039]; vertical ridges 811 on back wall of tower cavity).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the flow features taught by Klein in order to help control water/nutrient flow along the interior of the tower body (Klein: Paragraph [0039]).
Cuello as modified above discloses the claimed invention except for the flow features being located on the back side of the front plant panel. It would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate the flow feature ridges taught by Klein of the back side of the front plant panel instead of along the back wall in order to control the flow of water and nutrients closer to the location of the roots of the plants, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US 20200154660 A1) in view of Roeser (US 20140165468 A1).
Regarding claim 11, Cuello does not disclose a dispersion plate including a plurality of openings disposed in the root chambers of the plurality of plant units below the at least one feeder line to disperse fluid from the feeder line into the root chambers of the plurality of plant units.
Roeser teaches a hydroponic assembly including a dispersion plate including a plurality of openings disposed in the root chambers of the plurality of plant units below the at least one feeder line to disperse fluid from the feeder line into the root chambers of the plurality of plant units (Figure 8, Paragraph [0057]; panels 134a-d have a flat top with openings 160 located below water lines 158 to help evenly disperse water to roots inside the panels).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the dispersion plate taught by Roeser in order to more effectively disperse water and nutrients to the plants.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cuello et al. (US 20200154660 A1) in view of Roeser (US 20140165468 A1) and Anderson et al. (US 20190327906 A1).
Regarding claim 12, Cuello does not disclose further comprising a gutter coupled to the outlet openings of the plurality of plant units and comprising a blower or HVAC equipment coupled to the gutter to provide air flow to the root chambers of the plurality of plant units.
Roeser teaches a hydroponic plant system comprising a gutter coupled to the outlet openings of the plurality of plant units (Figures 6-7, Paragraph [0057]; gutters 162 coupled below the bottoms of panels 134a-d).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the gutter taugh by Roeser in order to catch any water and nutrients overflowing from the growing trays and to avoid it from spilling and being wasted.
Anderson teaches a hydroponic plant system wherein a blower or HVAC equipment may be coupled to a gutter to provide air flow to the root chambers of the plurality of plant units (Paragraph [0127]; blower can be configured to direct airflow to plants and may be used on fluid conduits, i.e. such as a gutter).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic assembly of Cuello with the blower of Anderson in order to provide plant roots with a consistent air flow so as avoid the air inside the root chambers from getting too humid.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 20 have been considered but are moot because the new ground of rejection does not rely on the same reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kertz (US 8234814 B2), Martin (US 20160029581 A1), Lin (US 20140000163 A1), and Ruthner (US 4255897 A). The references listed relate to hydroponic growing systems with adjustable/sliding components which is directly related to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642